Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The general appearance of the defendant was equivalent to personal service of the summons only as of the date upon which the notice of appearance was served. *675(See Eleventh Ward Bank v. Powers, 43 App. Div. 178.) The defendant served its answer in time, and the plaintiff wrongfully refused to accept service thereof, and wrongfully entered judgment before the time for defendant to answer had expired. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.